Fish, C. J.
The evidence was not of such character as to show the guilt of the accused beyond a reasonable doubt, and a new trial should have been granted on this ground.

Judgment reversed.


All the Justices concur.

The motion for a new trial, to the overruling of which the accused excepted, was on the grounds that the verdict was contrary to law and the evidence, and that the court erred in allowing Della Jones to testify to her statement to the accused, that the deceased had charged the accused with having attempted abortion on her.
George T. Jackson, for plaintiff in error.
J. 8. Reynolds, solicitor-general, contra.